UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Ave. Floor 4 Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2012 Item 1. Report to Stockholders. Semi-Annual Report For the Six Months Ended September 30, 2012 Osterweis Fund Osterweis Strategic Income Fund Osterweis Strategic Investment Fund Osterweis Institutional Equity Fund Disclosures Past performance does not guarantee future results. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Current and future portfolio holdings are subject to risk. Please refer to the Schedule of Investments for complete fund holdings. This commentary contains the current opinions of the authors, which are subject to change at any time. This commentary has been distributed for informational purposes only and is not a recommendation or offer of any particular security, strategy or investment product. Information contained herein has been obtained from sources believed to be reliable, but is not guaranteed. No part of this document may be reproduced in any form, or referred to in any other publication, without the express written permission of Osterweis Capital Management. The S&P 500® Index is an unmanaged index which is widely regarded as the standard for measuring large-cap U.S. stock market performance.The Barclays U.S. Aggregate Bond Index (BC Agg) is an unmanaged index which is widely regarded as a standard for measuring U.S. investment grade bond market performance.The 60/40 blend is composed of 60% S&P 500 and 40% BC Agg and assumes monthly rebalancing. These indices reflect the reinvestment of dividends and/or interest income.These indices do not incur expenses and are not available for investment. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity.Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. The Global Industry Classification Standard (“GICS”) was developed by and is the exclusive property and a service mark of MSCI Inc. (“MSCI”) and Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”) and is licensed for use by Osterweis Capital Management. Neither MSCI, S&P, nor any other party involved in making or compiling the GICS classifications makes any express or implied warranties or representations with respect to such standard or classification (or the results to be obtained by the use thereof), and all such parties hereby expressly disclaim all warranties of originality, accuracy, completeness, merchantability and fitness for a particular purpose with respect to any such standard or classification. Without limiting any of the foregoing, in no event shall MSCI, S&P, any of their affiliates or any third party involved in making or compiling the GICS or any GICS classifications have any liability for any direct, indirect, special, punitive, consequential or any other damages (including lost profits) even if notified of the possibility of such damages. This document must be preceded or accompanied by a current prospectus.Please refer to the prospectus for important information about the investment company including objectives, risks, charges and expenses. The Osterweis Funds are distributed by Quasar Distributors, LLC. Table of Contents Letter from the Chief Investment Officer and the President 2 Manager Reviews, Fund Overviews and Schedules of Investments Osterweis Fund Portfolio Managers’ Review 5 Fund Overview 6 Schedule of Investments 7 Osterweis Strategic Income Fund Portfolio Managers’ Review 9 Fund Overview 10 Schedule of Investments 11 Osterweis Strategic Investment Fund Portfolio Managers’ Review 15 Fund Overview 17 Schedule of Investments 18 Osterweis Institutional Equity Fund Portfolio Managers’ Review 22 Fund Overview 23 Schedule of Investments 24 Financial Statements Statements of Assets and Liabilities 26 Statements of Operations 27 Statements of Changes in Net Assets Osterweis Fund 28 Osterweis Strategic Income Fund 29 Osterweis Strategic Investment Fund 30 Osterweis Institutional Equity Fund 31 Financial Highlights Osterweis Fund 32 Osterweis Strategic Income Fund 33 Osterweis Strategic Investment Fund 34 Osterweis Institutional Equity Fund 35 Notes to Financial Statements 36 Expense Example 42 Additional Information 44 Approval of Investment Advisory Agreements 45 Privacy Notice 49 1 Letter from the Chief Investment Officer and the President November 12, 2012 Dear Investors, Equity and other “risk” assets rallied in the third quarter of 2012 in anticipation of further monetary easing by central banks around the world. The prospect of increased liquidity from the central banks appears to have focused investor attention, at least temporarily, away from the generally softer economic data that continue to emerge from Europe and Asia. It seems plausible that the additional liquidity promised especially by the European Central Bank (ECB) could also lower near-term “tail risk” associated with Spain or Italy losing access to the sovereign debt market. The newly stated willingness of the ECB to do “whatever it takes” to hold the European Monetary Union (EMU) together suggests that the potential unraveling of the euro, at the very least, has been pushed out into the future. Ever more aggressive monetary actions by central banks seem unlikely to materially boost real economic growth. We suspect their principal purpose is to keep financial markets functioning and to buy time for governments, banks, consumers and businesses to regain both their financial strength and confidence. The campaign by the Federal Reserve (Fed) to restore the financial foundation of the U.S. began five years ago, in 2007, and may last another three to five years. Economic literature suggests that the road to recovery from a credit crisis in an overleveraged economy is often painful and slow. The fact that the U.S. economy is still registering only 1-2% annual GDP growth five years after the credit bubble burst, even with $1 trillion-plus annual deficit spending, near zero short-term interest rates and multiple rounds of quantitative easing (QE), attests to the grip that deleveraging has on the economy. We have written extensively over the past several years about the causes of the economic malaise now besetting the developed world. There is no need to rehash how we got here, but our view remains that there is no quick fix no matter what monetary policies are put in place. Bad government policy can undermine both real economic growth and confidence, but there are limits to just how much government can lift economic growth in the short term. This brings us back to the latest commentary and actions of the Fed. The transmission mechanism by which the Fed and other central banks stimulate economic activity through lower interest rates has been, at best, neutralized by the structural overhang of excess leverage from the borrowing binges that occurred across the developed world over the past 10-15 years. As a result, in the short term, the excess liquidity created by the central banks is more likely to lift asset values than stimulate the real economy. This sloshing over of excess liquidity created by central banks into financial markets rather than the real economy has been decidedly bullish for the bond and stock markets. As the central banks both keep short-term rates near zero and buy longer-dated bonds, yields have dropped and prices have risen for bonds of nearly all stripes. This has driven investors to hunt for yield and returns elsewhere, including the equity, real estate and commodities markets. The S&P 500 Index (S&P 500) has more than doubled in value from its lows reached in early 2009 and recently climbed to near-record highs. Real estate values are climbing again, not just in a few urban centers, but now more broadly across the country and across property types. And, of course, commodity prices have remained elevated despite slower worldwide growth. This is all well known. Receiving less attention is the role that surging corporate profits have played in the stock market recovery. Over the past three years, corporations worldwide have moved quickly and decisively to right-size their businesses to the new world order of slower growth and greater economic uncertainty. The result has been a stunning rebound in corporate profits. S&P 500 earnings peaked in 2006 at $88 per share, fell to a low of $61 in 2009 and look set to push above $100 per share this year. This likely 75% increase in corporate profits from the 2009 recessionary lows stands in contrast to the very tepid recovery in the broader economy. Over the past 15 years, profits have grown at a 6.2% annual rate versus 4.3% for the broader economy. Profit growth continues to outstrip that of the broader economy owing to a relentless drive by corporations to improve efficiencies and margins, as well as maintain significant exposure to faster growing non-U.S. markets. One of the key questions we are asked by investors is if current levels of profitability are sustainable. Our work suggests that several longer-term cyclical and structural factors will likely keep corporate profits elevated longer than 2 Letter from the Chief Investment Officer and the President most people believe. Short term, however, the answer to the sustainability question is highly dependent on the political situation. If Capitol Hill fails to successfully address the upcoming fiscal cliff and the economy staggers back into recession, profit levels will undoubtedly falter. On the other hand, if a responsible compromise is reached over how to address our long-term fiscal deficits, profit levels could remain high. Looking out further, we think the elements appear to be falling in place to support faster U.S. economic growth and strong equity markets. As discussed in our June Investment Outlook, the longer-term case for equities rests on the premise that the underlying economic foundation of the U.S. is gradually firming. Our longer-term optimism is based on the observation that our banking system has deleveraged. Housing markets are finally in recovery. Consumer confidence should be on a stronger footing as unemployment drops, home prices firm and leverage ratios improve. Even manufacturing could see accelerating growth on the back of a lower dollar, continued gains in productivity, relative labor cost improvement and competitive energy costs. Energy costs alone are a central element to a more bullish outlook for the U.S. economy. The unlocking of vast new shale oil and gas reserves has triggered an investment boom in hydrocarbon infrastructure and processing, thus benefiting both domestic employment and the U.S. balance of trade. Over the past six years, the U.S. has moved from being a large importer of refined products to a net exporter. If current trends continue, the U.S. may well turn into a net energy exporter sometime in the next decade. Finally, when it comes to entrepreneurialism and innovation, it would seem that the U.S. continues to lead the world. In conclusion, we think it would be a mistake to count out the U.S. as “yesterday’s news.” Yet, judging from the persistent outflows of investor funds from U.S. equities into both fixed income and global equities, it would seem that this longer-term constructive view is not yet shared by many. While we are bullish on U.S. equities longer term, we do not want to understate the many risks that still hover over both the short-term and longer-term investment horizons. The old trading maxim to not fight the Fed has certainly worked. While easy money policies may lead to continued gains in both bonds and stocks, we can’t help but consider the risks that could emerge from the distortions being created by such extensive central bank manipulation of markets and interest rates. The size of the balance sheets of the six largest central banks has nearly tripled over the past five years from just over $5 trillion to almost $15 trillion. Our principal concerns related to this unprecedented activity are the increased risk of moral hazard, potential violent and unpredictable rebound in rates when the Fed ultimately tries to unwind its holdings and, finally, ballooning government deficits. Regarding moral hazard, we have been around long enough to know that it is human nature to grab as much as one can of a good that is perceived as being offered for free. In all likelihood, this is happening today. The longer money is cheap and available, the higher the odds of creating a bubble that will inevitably pop. Our guess is that while neither the Fed nor the ECB seems focused on the moral hazard consequences of cheap money today, we suspect that the Chinese central bank is after its last flirtation with easy money triggered a real estate and building bubble. We continue to marvel at the rates at which corporations and governments are currently able to borrow. Interest rates seem unnaturally low today, resulting in not only the lowest rates in memory, but negative real Treasury yields based on recent inflation indicators. No one knows if the fixed income markets are accurately reflecting falling inflation rates in the future or if there is just too much money looking for a safe place to hide. We do believe, however, that when global economies finally gain traction, GDP growth rates move higher and inflationary pressures build, there is likely to be a sharp upward move in yields and a potentially painful drop in longer-dated bond prices. Fed Chairman Bernanke rejects the idea that low rates and QE have eased the pressure on Congress and the President to address fiscal imbalances in the Federal budget. While he may be technically correct, the fact is that the true price tag of financing the last five years of $1 trillion-plus annual deficits will not be known or felt until interest rates move higher. Each one percent move higher in interest rates will, at some point, result in additional interest costs to the Federal Government of $50 billion per year on just the $5 trillion of incremental debt that has been added over the past five years. Given that rates could move at least two percentage points or more when global rates finally move higher, this will translate into at least another $100 billion of annual interest costs to the U.S. Granted, all of these risks probably will not materialize until sometime out in the future, but they warrant attention. 3 Letter from the Chief Investment Officer and the President On the equity side, the balance of risks and opportunities discussed above leads us to remain intensely focused on attractively valued, misunderstood companies that should have the ability to grow sales, profits, cash flows and dividends even if growth in the U.S. and global economies remains subdued. We continue to believe that in a low return environment, companies with strong free cash flow that are able to support growing dividends and share repurchases, will be highly sought after. In terms of fixed income, we continue to believe investors are best served by a portfolio of higher yielding, shorter duration bonds that should be able to provide attractive returns in a slow growth environment and offer some protection against the rising rates at some point in the future. Sincerely, John Osterweis Matt Berler 4 Osterweis Fund | Portfolio Managers’ Review Performance Summary The Osterweis Fund (the “Fund”) generated a 4.21% total return for the six-month period ending September 30, 2012, outperforming its benchmark, the S&P 500 Index, which returned 3.43% over the same period. (Please see standardized performance in the table following this review.) Market Review During the second quarter of 2012, festering problems in the eurozone, slowing emerging market growth, and uncertainty surrounding domestic tax and spending policies all seemed to suggest that a slowdown in the U.S. recovery was likely and would increase the possibility of earnings disappointments in the coming quarters. It also seemed reasonable to assume that volatility would continue at elevated levels potentially triggering another sizeable correction similar to last year’s. In the third quarter of 2012, equity and other “risk” assets rose both in anticipation of, and in response to, further monetary easing by central banks around the world. After the rally this summer, the stock market was no longer dirt cheap and appeared vulnerable to a near-term selloff if corporate profits showed signs of weakening or if investors lost confidence in the ability of Congress to resolve the upcoming fiscal cliff. Portfolio Review At the start of the fiscal year on April 1, 2012, our equity exposure was 90%. Throughout the following six months, the average allocation to equities was 88%. At the end of the period on September 30, 2012, equities composed 91% of the Fund. The Fund outperformed the benchmark for the six-month period ending September 30th. Our positive stock selection accounted for most of the value added, with our holdings in Financials and Health Care making the greatest relative contribution overall. The top performer in Financials was Nationstar Mortgage. In Health Care, Bayer, HealthSouth and Gen-Probe added the most relative value. Additionally, a notable top contributor to absolute performance was Energy stock Magellan Midstream Partners. On the negative side, among the greatest detractors to performance on both an absolute and relative basis were Information Technology securities Atmel, Rovi and Avnet as well as Industrials concerns Air Lease, Republic Services and Spirit Aerosystems. Also boosting relative returns was our sector allocation, with our higher weighting in Health Care compared to the benchmark adding the most value. Somewhat dampening this positive impact was the Fund’s lack of exposure to Telecommunications. Outlook & Portfolio Positioning We continue to focus the Fund on attractively valued, misunderstood companies that have demonstrated the ability to generate strong free cash flow and grow even in a slow growth environment. Additionally, we are keeping some cash on hand to help cushion the portfolio in the face of market volatility and provide a buying reserve for new opportunities. The combination of defensive security selection and some cash should position the Fund well if the market enters a period of increased turbulence in the coming months. As we look beyond the short-term headwinds discussed above, we believe the U.S. stock market is poised for growth given improved credit conditions for businesses and the consumer, a housing recovery, an improved backdrop for consumer spending, a U.S. manufacturing renaissance, a favorable U.S. energy outlook, and the American innovative and entrepreneurial spirit. The Osterweis Fund may invest in medium and smaller sized companies, which involve additional risks such as limited liquidity and greater volatility. The Fund may invest in foreign and emerging market securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund may invest in Master Limited Partnerships, which involve risk related to energy prices and demand. The Fund may invest in debt securities that are un-rated or rated below investment grade. Such lower-rated securities may present an increased possibility of default, price volatility or illiquidity compared to higher-rated securities. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. 5 Osterweis Fund | Fund Overview (Unaudited) Six-Month and Average Annual Total Return Periods Ended September 30, 2012 Six Since Inception Months 1 Yr. 5 Yr. 10 Yr. 15 Yr. (October 1, 1993) Osterweis Fund 4.21% 24.76% 1.92% 8.97% 9.47% 10.56% S&P 500 Index Expense ratio as of 9/30/2012:1.01% The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (866) 236-0050. Growth of $10K (Ten Years Ending 9/30/2012) This chart illustrates the performance of a hypothetical $10,000 investment made on September 30, 2002 and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption fees of 2.00% on shares held fewer than 30 days. Top Ten Equity Holdings Valeant Pharmaceuticals International, Inc. % First Republic Bank Magellan Midstream Partners L.P. Alleghany Corp. Kraft Foods, Inc. Teleflex, Inc. Kinder Morgan, Inc. Enterprise Products Partners L.P. American Water Works Co., Inc. Crown Holdings, Inc. Total % Sector Allocation nHealth Care % nEnergy nConsumer Staples nInformation Technology nFinancials nConsumer Discretionary nUtilities nIndustrials nMaterials nCash* * Cash, cash equivalents and other assets less liabilities. 6 Osterweis Fund | Schedule of Investments at September 30, 2012 (Unaudited) Shares Value Common Stocks: 84.6% Aerospace & Defense: 2.9% Spirit AeroSystems Holdings, Inc.1 $ Beverages: 2.3% Diageo Plc – ADR Commercial Banks: 3.6% First Republic Bank Containers & Packaging: 3.2% Crown Holdings, Inc.1 Electronic Equipment, Instruments & Components: 1.9% Avnet, Inc.1 Food Products: 9.6% Cosan Limited Kraft Foods, Inc. Unilever NV – ADR Gas Utilities: 2.9% Questar Corp. Health Care Equipment & Supplies: 6.0% Hologic, Inc.1 Teleflex, Inc. Health Care Providers & Services: 3.2% HealthSouth Corp.1 Insurance: 4.8% Alleghany Corp.1 Symetra Financial Corp. Internet & Catalog Retail: 1.4% Liberty Interactive Corp.1 Internet Software & Services: 3.1% Google, Inc.1 Media: 6.0% Cinemark Holdings, Inc. Viacom, Inc. Multiline Retail: 1.5% Marks & Spencer Group Plc – ADR Office Electronics: 2.8% Xerox Corp. Oil, Gas & Consumable Fuels: 5.8% Kinder Morgan, Inc. Occidental Petroleum Corp. Pharmaceuticals: 11.0% Bayer AG – ADR Johnson & Johnson Novartis AG – ADR Valeant Pharmaceuticals International, Inc.1 Semiconductors & Semiconductor Equipment: 1.0% Atmel Corp.1 Software: 2.9% Compuware Corp.1 Thrifts & Mortgage Finance: 2.3% Nationstar Mortgage Holdings, Inc.1 Trading Companies & Distributors: 3.1% Air Lease Corp.1 Water Utilities: 3.3% American Water Works Co., Inc. Total Common Stocks (Cost $588,756,169) Partnerships & Trusts: 6.8% Oil, Gas & Consumable Fuels: 6.8% Enterprise Products Partners L.P. Magellan Midstream Partners L.P. Total Partnerships & Trusts (Cost $23,172,406) The accompanying notes are an integral part of these financial statements. 7 Osterweis Fund | Schedule of Investments at September 30, 2012 (Unaudited) Shares Value Short-Term Investments: 8.7% Federated U.S. Treasury Cash Reserve, 0.000%2 $ Total Short-Term Investments (Cost $80,116,847) Total Investments in Securities: 100.1% (Cost $692,045,422) Liabilities in Excess of Other Assets: (0.1)% ) Total Net Assets: 100.0% $ ADR – American Depositary Receipt 1Non-income producing security. 2Annualized seven-day yield as of September 30, 2012. The accompanying notes are an integral part of these financial statements. 8 Strategic Income Fund | Portfolio Managers’ Review Performance Summary The Osterweis Strategic Income Fund (the “Fund”) generated a total return of 3.03% for the six-month period ending September 30, 2012, modestly underperforming its benchmark, the Barclays U.S. Aggregate Bond Index, which returned 3.68% over the same period. (Please see standardized performance in the table following this review.) Market Review In the second quarter of 2012, perceived “safe” assets, namely U.S. Treasuries, were investors’ favored assets given concerns about the situation in Europe and the U.S. This was followed by a primarily “risk on” environment in the third quarter with risk markets rallying for much of the period based on expected positive news from European central bankers and the Federal Reserve in mid-September. Portfolio Review While the Fund provided a good absolute return in the six-month period ending September 30th, it modestly lagged the benchmark, largely due to poor relative performance in the first three months of the fiscal year. The Fund’s general avoidance of investment grade holdings was the primary detractor from relative performance, as this sector outperformed the Fund’s non-investment grade holdings in the first three months of the fiscal year period. Within investment grade, the Fund was particularly hindered by lack of exposure to Treasuries. The Treasury sector was the best performing investment grade subsector within the benchmark for the first half of the period. The Fund’s investments in high yield securities helped relative performance in the last three months of the period. The Fund’s high yield securities as a whole performed well, outperforming the benchmark’s investment grade holdings on average. Given the Fund’s significant weight in high yield securities, this sector added notably to both absolute and relative results in the second quarter of the fiscal year. At the beginning of the fiscal year, the Fund held approximately 68% in high yield securities. As of September 30th, the Fund held approximately 70% in high yield securities. The benchmark, an investment grade index, does not contain any high yield bonds. The yield curve declined slightly during the six-month period, with longer term yields declining slightly more than shorter term yields. Since bond prices generally rise as yields fall, this means that the prices of shorter term bonds rose less than longer term bonds. As a result, the Fund’s shorter duration positioning relative to the benchmark was another detractor from relative performance. Outlook & Portfolio Positioning There is little clarity on how the fiscal issues in both Europe and the U.S. will be resolved in the near term. While we have our opinions on the best solutions, it is ultimately up to the politicians abroad and in the U.S. to deal with the issues at hand. Unfortunately, there are no easy solutions for the politicians. This environment is likely to result in continued volatility as investors move between “risk on” and “risk off” frames of mind. While the anemic economic recovery appears to be continuing in the U.S., we believe that with the risks facing the global economy and historically low rates on Treasuries, our clients are best served by holding a portfolio of higher-yielding, shorter-duration debt. Additionally, we continue to keep cash on hand to take advantage of buying opportunities should they present themselves. The Osterweis Strategic Income Fund is non-diversified, meaning it may concentrate its assets in fewer holdings than a diversified fund. Therefore, the Fund’s share price may be more influenced by fluctuations in each holding’s value than a diversified fund. The Fund may invest in debt securities that are un-rated or rated below investment grade. Such lower-rated securities may present an increased possibility of default, price volatility or illiquidity compared to higher-rated securities. The Fund may invest in foreign and emerging market securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Small- and mid-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. 9 Strategic Income Fund | Fund Overview (Unaudited) Six-Month and Average Annual Total Return Periods Ended September 30, 2012 Six Since Inception Months 1 Yr. 3 Yr. 5 Yr. 10 Yr. (August 30, 2002) Osterweis Strategic Income Fund 3.03% 9.66% 8.06% 7.65% 8.13% 8.00% Barclays U.S. Aggregate Bond Index Expense ratio as of 9/30/2012:0.92% The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (866) 236-0050. Growth of $10K (Ten Years Ending 9/30/2012) This chart illustrates the performance of a hypothetical $10,000 investment made on September 30, 2002 and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption fees of 2.00% on shares held fewer than 30 days. Top Ten Debt Holdings E*TRADE Financial Corp., 12.50% % Lions Gate Entertainment Corp., 10.25% Atlas Pipeline Partners L.P., 8.75% Helix Energy Solutions Group, Inc., 9.50% MDC Partners, Inc., 11.00% West Corp., 11.00% Angiotech Pharmaceuticals, Inc., 5.00% Intertape Polymer Group, 8.50% Spartan Stores, Inc., 3.375% Heckmann Corp., 9.875% Total % Sector Allocation nCorporate Bonds % nBonds Maturing within One Year nConvertible Bonds nVariable Rate Bonds nConvertible Preferred Stock nCash* * Cash, cash equivalents and other assets less liabilities. 10 Strategic Income Fund | Schedule of Investments at September 30, 2012 (Unaudited) Principal Amount Value Bonds: 86.0% Corporate Bonds: 74.1% Aerospace & Defense: 1.2% AAR Corp. $ 7.250%, 01/15/20221 $ ADS Tactical, Inc. 11.000%, 04/01/20181 Auto Components: 0.9% Stoneridge, Inc. 9.500%, 10/15/20171 Capital Markets: 4.1% E*TRADE Financial Corp. 12.500%, 11/30/2017 Oppenheimer Holdings, Inc. 8.750%, 04/15/2018 Chemicals: 2.4% American Pacific Corp. 9.000%, 02/01/2015 Intertape Polymer Group 8.500%, 08/01/2014 Nova Chemicals Corp. 3.855%, 11/15/20132 Commercial Services & Supplies: 3.5% American Reprographics Co. 10.500%, 12/15/2016 Deluxe Corp. 7.375%, 06/01/2015 Interface, Inc. 11.375%, 11/01/2013 R.R. Donnelley & Sons Co. 8.600%, 08/15/2016 8.250%, 03/15/2019 Construction & Engineering: 1.8% RSC Holdings, Inc. 10.250%, 11/15/2019 United Rentals North America, Inc. 10.875%, 06/15/2016 Consumer Finance: 1.2% Ally Financial, Inc. Zero Coupon, 12/01/2012 SLM Corp. 5.375%, 01/15/2013 5.000%, 10/01/2013 Containers & Packaging: 2.2% Longview Fibre Co. 8.000%, 06/01/20161 Packaging Dynamics Corp. 8.750%, 02/01/20161 Diversified Financial Services: 3.8% AerCap Holdings N.V. 6.375%, 05/30/20171 Air Lease Corp. 4.500%, 01/15/20161 5.625%, 04/01/20171 International Lease Finance Corp. 5.250%, 01/10/2013 6.375%, 03/25/2013 6.625%, 11/15/2013 4.875%, 04/01/2015 Diversified Telecommunication Services: 1.7% West Corp. 11.000%, 10/15/2016 Electrical Equipment: 1.8% Advanced Lighting Technologies, Inc. 10.500%, 06/01/20191 Coleman Cable, Inc. 9.000%, 02/15/2018 Energy Equipment & Services: 3.4% Heckmann Corp. 9.875%, 04/15/2018 Helix Energy Solutions Group, Inc. 9.500%, 01/15/20161 Food Products: 0.6% Dole Food Co., Inc. 13.875%, 03/15/2014 The accompanying notes are an integral part of these financial statements. 11 Strategic Income Fund | Schedule of Investments at September 30, 2012 (Unaudited) Principal Amount Value Health Care Equipment & Supplies: 4.2% Alere, Inc. $ 9.000%, 05/15/2016 $ Angiotech Pharmaceuticals, Inc. 5.000%, 12/01/20132 Biomet, Inc. 11.625%, 10/15/2017 Health Care Providers & Services: 2.0% HCA, Inc. 6.750%, 07/15/2013 9.875%, 02/15/2017 VWR Funding, Inc. 7.250%, 09/15/20171 Hotels, Restaurants & Leisure: 3.6% Boyd Gaming Corp. 6.750%, 04/15/2014 Carrols Restaurant Group, Inc. 11.250%, 05/15/20181 Fiesta Restaurant Group, Inc. 8.875%, 08/15/2016 MGM Resorts International 6.750%, 04/01/2013 Ruby Tuesday, Inc. 7.625%, 05/15/20201 Household Durables: 1.4% Ethan Allen Interiors, Inc. 5.375%, 10/01/2015 IT Services: 1.7% Computer Sciences Corp. 5.500%, 03/15/2013 Unisys Corp. 6.250%, 08/15/2017 Leisure Equipment & Products: 1.0% Smith & Wesson Holding Corp. 9.500%, 01/14/20161 Machinery: 1.2% Manitowoc, Inc. 7.125%, 11/01/2013 Media: 5.5% Lions Gate Entertainment Corp. 10.250%, 11/01/2016 MDC Partners, Inc. 11.000%, 11/01/2016 Regal Entertainment Group 9.125%, 08/15/2018 Scholastic Corp. 5.000%, 04/15/2013 Metals & Mining: 2.5% A.M. Castle & Co. 12.750%, 12/15/2016 Horsehead Holding Corp. 10.500%, 06/01/20171 IAMGOLD Corp. 6.750%, 10/01/20201 Oil, Gas & Consumable Fuels: 10.8% Arch Coal, Inc. 8.750%, 08/01/2016 Atlas Pipeline Partners, L.P. 8.750%, 06/15/2018 Bill Barrett Corp. 9.875%, 07/15/2016 Calumet Specialty Products Partners, L.P. 9.625%, 08/01/20201 Linn Energy, LLC 11.750%, 05/15/2017 Raam Global Energy Co. 12.500%, 10/01/2015 Stone Energy Corp. 6.750%, 12/15/2014 8.625%, 02/01/2017 Targa Resource Partners L.P. 8.250%, 07/01/2016 11.250%, 07/15/2017 Vanguard Natural Resources, LLC 7.875%, 04/01/2020 Western Refining, Inc. 11.250%, 06/15/20171 The accompanying notes are an integral part of these financial statements. 12 Strategic Income Fund | Schedule of Investments at September 30, 2012 (Unaudited) Principal Amount Value Paper & Forest Products: 1.2% Neenah Paper, Inc. $ 7.375%, 11/15/2014 $ Road & Rail: 2.4% Kansas City Southern De Mexico 12.500%, 04/01/2016 Swift Services Holdings, Inc. 10.000%, 11/15/2018 Semiconductors & Semiconductor Equipment: 0.3% Spansion, Inc. 7.875%, 11/15/2017 Specialty Retail: 3.8% Brown Shoe Co., Inc. 7.125%, 05/15/2019 Collective Brands, Inc. 8.250%, 08/01/2013 The Pep Boys-Manny, Moe & Jack 7.500%, 12/15/2014 Thrifts & Mortgage Finance: 1.1% Nationstar Mortgage Holdings, Inc. 10.875%, 04/01/2015 9.625%, 05/01/20191 7.875%, 10/01/20201 Tobacco: 1.4% Alliance One International, Inc. 10.000%, 07/15/2016 Trading Companies & Distributors: 0.2% Wesco Distribution, Inc. 7.500%, 10/15/2017 Wireless Telecommunication Services: 1.2% NII Capital Corp. 10.000%, 08/15/2016 8.875%, 12/15/2019 Total Corporate Bonds (Cost $1,873,346,570) Convertible Bonds: 11.9% Aerospace & Defense: 1.2% AAR Corp. 1.625%, 03/01/2014 1.750%, 02/01/2026 Air Freight & Logistics: 0.6% XPO Logistics, Inc. 4.500%, 10/01/2017 Diversified Financial Services: 0.5% Air Lease Corp. 3.875%, 12/01/20181 Energy Equipment & Services: 1.3% Exterran Energy Corp. 4.750%, 01/15/2014 Willbros Group, Inc. 6.500%, 12/15/20121 Food & Staples Retailing: 2.9% Nash Finch Co. 1.631%, 03/15/2035 Spartan Stores, Inc. 3.375%, 05/15/2027 Health Care Equipment & Supplies: 1.0% Hologic, Inc. 2.000%, 12/15/2037 Teleflex, Inc. 3.875%, 08/01/2017 Hotels, Restaurants & Leisure: 0.3% MGM Resorts International 4.250%, 04/15/2015 Industrial Conglomerates: 1.3% Icahn Enterprises L.P. 4.000%, 08/15/20132 IT Services: 0.6% Euronet Worldwide, Inc. 3.500%, 10/15/2025 Machinery: 0.7% Navistar International Corp. 3.000%, 10/15/2014 The accompanying notes are an integral part of these financial statements. 13 Strategic Income Fund | Schedule of Investments at September 30, 2012 (Unaudited) Principal Amount Value Oil, Gas & Consumable Fuels: 0.2% Bill Barrett Corp. $ 5.000%, 03/15/2028 $ Specialty Retail: 1.3% RadioShack Corp. 2.500%, 08/01/20131 Total Convertible Bonds (Cost $298,037,321) Total Bonds (Cost $2,171,383,891) Shares Convertible Preferred Stocks: 0.1% Oil, Gas & Consumable Fuels: 0.1% Apache Corp. Total Convertible Preferred Stocks (Cost $2,259,250) Short-Term Investments: 11.6% Federated U.S. Treasury Cash Reserve, 0.000%3 Total Short-Term Investments (Cost $297,920,255) Total Investments in Securities: 97.7% (Cost $2,471,563,396) Other Assets in Excess of Liabilities: 2.3% Total Net Assets: 100.0% $ 1 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At September 30, 2012, the value of these securities amount to $509,332,981 or 19.8% of net assets. 2 Variable rate security; rate shown is the rate in effect on September 30, 2012. 3 Annualized seven-day yield as of September 30, 2012. The accompanying notes are an integral part of these financial statements. 14 Strategic Investment Fund | Portfolio Managers’ Review Performance Summary The Osterweis Strategic Investment Fund (the “Fund”) generated a 5.43% total return for the six month period ending September 30, 2012, outperforming its blended benchmark, composed of 60% S&P 500 Index (the “S&P 500”) and 40% Barclays U.S. Aggregate Bond Index (the “BC Agg”), which returned 3.63% over the same period. (Please see standardized performance in the table following this letter.) Market Review During the second quarter of 2012, festering problems in the eurozone, slowing emerging market growth, and uncertainty surrounding domestic tax and spending policies all seemed to suggest that a slowdown in the U.S. recovery was likely and would increase the possibility of earnings disappointments in the coming quarters. It also seemed reasonable to assume that volatility would continue at elevated levels, potentially triggering another sizeable correction similar to last year’s. In the third quarter, equity and other “risk” assets rose in anticipation of further monetary easing by central banks around the world. As a result of this rally, the stock market was no longer dirt cheap and could be vulnerable to a near-term selloff if corporate profits showed signs of weakening or if investors lost confidence in the ability of Congress to resolve the upcoming fiscal cliff. That said, we continued to believe there was a strong long-term case for U.S. equities. The longer-term outlook for bonds was more nuanced. With yields at record low levels, our sense was that investors in longer-dated investment grade bonds were taking on significant interest rate risk with little or no return. Credit conditions, however, continued to be positive for many companies. As a result, we thought that the optimal place to be on the yield curve was at the short end, and the best credit exposure was in select non-investment grade bonds. Portfolio Review At the start of the fiscal year on April 1, 2012, the Fund’s equity exposure was 52%. The Fund’s equity exposure averaged 48% for the following six months and ended the period on September 30th at 49%. Both the equity and fixed income holdings contributed to the Fund’s outperformance versus its blended benchmark over the period. In addition, short-term trading of newly issued bonds in the high yield market, which may not be sustainable, were a meaningful contributor to the Fund’s return. Equities The Fund’s equities outperformed the S&P 500 for the six month period ending September 30th. Positive stock selection accounted for most of the value added return, with our picks in Financials and Health Care making the greatest relative contribution overall. The top performer in Financials was Nationstar Mortgage. In Health Care, Gen-Probe and Bayer added the most relative value. A notable top contributor to absolute performance was Energy stock Magellan Midstream Partners. Among the greatest detractors to both absolute and relative performance were Information Technology securities Atmel, Rovi and Avnet, as well as Industrials names Air Lease, Republic Services and Spirit Aerosystems. Also helping relative returns was sector allocation, with an overweighting in Health Care adding the most value. Somewhat dampening this positive impact was the Fund’s absence of exposure to Telecommunications Services. Fixed Income The Fund’s fixed income holdings outperformed the BC Agg for the six month period ending September 30th, predominately due to the Fund’s investments in high yield bonds. The Fund’s high yield investments posted strong results during the period, particularly in the last three months of the period. Contributing to the results was trading in newly issued bonds in the high yield market over both quarters. Given the Fund’s significant weight in high yield securities, this sector added notably to both absolute and relative results. The Fund held 32% and 42% in high yield securities at the beginning and end of the period, respectively. The BC Agg, an investment grade index, does not contain any high yield bonds. Relative to the BC Agg, the Fund’s absence of investment grade holdings, particularly treasuries, detracted somewhat from performance in the first three months of the period. The Treasury sector was the best performing investment grade subsector within the benchmark during this time. 15 Strategic Investment Fund | Portfolio Managers’ Review The yield curve declined slightly during the six-month period, with longer term yields declining slightly more than shorter term yields. Since bond prices generally rise as yields fall, this means that the prices of shorter term bonds rose less than longer term bonds. As a result, the Fund’s shorter duration positioning relative to the benchmark was another detractor from relative performance. Outlook & Portfolio Positioning The balance of risks and opportunities leads us to our allocation of approximately 50% equity / 50% fixed income, compared to the 60% equity / 40% fixed income split that we consider our long-term neutral position. In terms of equities, we remain intensely focused on attractively valued, misunderstood companies that should have the ability to grow sales, profits, cash flows and dividends even if growth in the U.S. and global economies remains subdued. We continue to believe that in a low return environment, companies with strong free cash flow that are able to support growing dividends and share repurchases will be highly sought after. On the fixed income side we continue to favor shorter duration, higher yield securities that we believe offer the most attractive risk/return characteristics in the current environment. The Osterweis Strategic Investment Fund may invest in small- and mid-capitalization companies, which tend to have limited liquidity and greater price volatility than large-capitalization companies. The Fund may invest in foreign and emerging market securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund may invest in Master Limited Partnerships, which involve risk related to energy prices and demand. The Fund may invest in debt securities that are un-rated or rated below investment grade. Such lower-rated securities may present an increased possibility of default, price volatility or illiquidity compared to higher-rated securities. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investment performance reflects periods during which fee waivers were in effect. In the absence of such waivers, total return would have been reduced. 16 Strategic Investment Fund | Fund Overview (Unaudited) Six-Month and Average Annual Total Return Periods Ended September 30, 2012 Six Since Inception Months 1 Yr. (August 31, 2010) Osterweis Strategic Investment Fund 5.43% 22.37% 12.82% 60% S&P 500 Index/40% Barclays U.S. Aggregate Bond Index Expense ratio as of 9/30/2012:1.50% The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (866) 236-0050.Investment performance reflects periods during which fee waivers were in effect.In the absence of such waivers, total return would have been reduced. Growth of $10K (Inception to 9/30/2012) This chart illustrates the performance of a hypothetical $10,000 investment made on August 31, 2010 (the Fund’s inception) and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption fees of 2.00% on shares held fewer than 30 days. Top Ten Equity Holdings Valeant Pharmaceuticals International, Inc. % Teleflex, Inc. 2.1 Xerox Corp. 2.0 Viacom, Inc. 2.0 Johnson & Johnson 2.0 Kinder Morgan, Inc. 2.0 HealthSouth Corp. 1.9 Air Lease Corp. 1.9 Compuware Corp. 1.8 Alleghany Corp. 1.8 Total % Top Ten Debt Holdings Nationstar Mortgage Holdings, Inc., 9.625% % R.R. Donnelly & Sons Co., 8.25% 1.6 Advanced Lighting Technologies, Inc., 10.50% 1.5 A.M. Castle & Co., 12.75% 1.2 Swift Services Holdings, Inc., 10.00% 1.2 Carrols Restaurant Group, Inc., 11.25% 1.1 MDC Partners, Inc., 11.00% 1.1 Stoneridge, Inc., 9.50% 1.1 Calumet Specialty Products Partners, L.P., 9.625% 1.1 Atlas Pipeline Partners L.P., 8.75% 1.1 Total % Sector Allocation nCorporate Bonds % nHealth Care nInformation Technology nEnergy nConsumer Discretionary nConsumer Staples nFinancials nBonds Maturing within One Year nConvertible Bonds nIndustrials nUtilities nMaterials nCash* * Cash, cash equivalents and other assets less liabilities. 17 Strategic Investment Fund | Schedule of Investments at September 30, 2012 (Unaudited) Shares Value Common Stocks: 45.9% Aerospace & Defense: 1.3% Spirit AeroSystems Holdings, Inc.1 $ Beverages: 1.4% Diageo Plc – ADR Commercial Banks: 1.3% First Republic Bank Containers & Packaging: 1.6% Crown Holdings, Inc.1 Electronic Equipment, Instruments & Components: 1.0% Avnet, Inc.1 Food Products: 4.2% Cosan Limited Kraft Foods, Inc. Unilever NV – ADR Gas Utilities: 1.3% Questar Corp. Health Care Equipment & Supplies: 3.9% Hologic, Inc.1 Teleflex, Inc. Health Care Providers & Services: 1.9% HealthSouth Corp.1 Insurance: 2.5% Alleghany Corp.1 Symetra Financial Corp. Internet & Catalog Retail: 1.1% Liberty Interactive Corp.1 Internet Software & Services: 1.7% Google, Inc.1 Media: 3.8% Cinemark Holdings, Inc. Viacom, Inc. Multiline Retail: 0.9% Marks & Spencer Group Plc – ADR Office Electronics: 2.0% Xerox Corp. Oil, Gas & Consumable Fuels: 3.1% Kinder Morgan, Inc. Occidental Petroleum Corp. Pharmaceuticals: 5.8% Bayer AG – ADR Johnson & Johnson Valeant Pharmaceuticals International, Inc.1 Semiconductors & Semiconductor Equipment: 0.7% Atmel Corp.1 Software: 1.8% Compuware Corp.1 Thrifts & Mortgage Finance: 1.2% Nationstar Mortgage Holdings, Inc.1 Trading Companies & Distributors: 1.9% Air Lease Corp.1 Water Utilities: 1.5% American Water Works Co., Inc. Total Common Stocks (Cost $19,210,716) Partnerships & Trusts: 3.1% Oil, Gas & Consumable Fuels: 3.1% Enterprise Products Partners L.P. Magellan Midstream Partners L.P. Total Partnerships & Trusts (Cost $947,615) The accompanying notes are an integral part of these financial statements. 18 Strategic Investment Fund | Schedule of Investments at September 30, 2012 (Unaudited) Principal Amount Value Bonds: 48.0% Corporate Bonds: 42.8% Aerospace & Defense: 0.6% ADS Tactical, Inc. $ 11.000%, 04/01/20182 $ Auto Components: 1.1% Stoneridge, Inc. 9.500%, 10/15/20172 Capital Markets: 2.0% E*TRADE Financial Corp. 12.500%, 11/30/2017 Oppenheimer Holdings, Inc. 8.750%, 04/15/2018 Chemicals: 1.3% American Pacific Corp. 9.000%, 02/01/2015 Intertape Polymer Group 8.500%, 08/01/2014 Commercial Services & Supplies: 3.5% Deluxe Corp. 7.375%, 06/01/2015 Interface, Inc. 11.375%, 11/01/2013 R.R. Donnelley & Sons Co. 8.250%, 03/15/2019 Construction & Engineering: 0.9% United Rentals North America, Inc. 10.875%, 06/15/2016 Containers & Packaging: 0.7% Packaging Dynamics Corp. 8.750%, 02/01/20162 Diversified Financial Services: 2.1% Air Lease Corp. 4.500%, 01/15/20162 International Lease Finance Corp. 6.625%, 11/15/2013 Diversified Telecommunication Services: 0.7% West Corp. 11.000%, 10/15/2016 Electrical Equipment: 1.5% Advanced Lighting Technologies, Inc. 10.500%, 06/01/20192 Energy Equipment & Services: 2.0% Heckmann Corp. 9.875%, 04/15/2018 Helix Energy Solutions Group, Inc. 9.500%, 01/15/20162 Food & Staples Retailing: 0.7% Albertsons, Inc. 7.250%, 05/01/2013 Food Products: 0.5% Dole Food Co., Inc. 13.875%, 03/15/2014 Health Care Providers & Services: 0.9% VWR Funding, Inc. 7.250%, 09/15/20172 Hotels, Restaurants & Leisure: 3.9% Boyd Gaming Corp. 6.750%, 04/15/2014 Carrols Restaurant Group, Inc. 11.250%, 05/15/20182 Fiesta Restaurant Group, Inc. 8.875%, 08/15/2016 Ruby Tuesday, Inc. 7.625%, 05/15/20202 Leisure Equipment & Products: 0.5% Smith & Wesson Holding Corp. 9.500%, 01/14/20162 Machinery: 0.6% Manitowoc, Inc. 7.125%, 11/01/2013 Media: 2.1% Lions Gate Entertainment Corp. 10.250%, 11/01/2016 MDC Partners, Inc. 11.000%, 11/01/2016 Scholastic Corp. 5.000%, 04/15/2013 The accompanying notes are an integral part of these financial statements. 19 Strategic Investment Fund | Schedule of Investments at September 30, 2012 (Unaudited) Principal Amount Value Metals & Mining: 1.8% A.M. Castle & Co. $ 12.750%, 12/15/2016 $ IAMGOLD Corp. 6.750%, 10/01/20202 Oil, Gas & Consumable Fuels: 6.5% Atlas Pipeline Partners, L.P. 8.750%, 06/15/2018 Bill Barrett Corp. 9.875%, 07/15/2016 Calumet Specialty Products Partners, L.P. 9.625%, 08/01/20202 Raam Global Energy Co. 12.500%, 10/01/2015 Stone Energy Corp. 8.625%, 02/01/2017 Targa Resource Partners L.P. 8.250%, 07/01/2016 Vanguard Natural Resources, LLC 7.875%, 04/01/2020 Paper & Forest Products: 0.8% Neenah Paper, Inc. 7.375%, 11/15/2014 Road & Rail: 2.0% Kansas City Southern De Mexico 12.500%, 04/01/2016 Swift Services Holdings, Inc. 10.000%, 11/15/2018 Semiconductors & Semiconductor Equipment: 0.7% Spansion, Inc. 7.875%, 11/15/2017 Specialty Retail: 2.1% Brown Shoe Co., Inc. 7.125%, 05/15/2019 Collective Brands, Inc. 8.250%, 08/01/2013 The Pep Boys-Manny, Moe & Jack 7.500%, 12/15/2014 Thrifts & Mortgage Finance: 2.8% Nationstar Mortgage Holdings, Inc. 9.625%, 05/01/20192 7.875%, 10/01/20202 Tobacco: 0.5% Alliance One International, Inc. 10.000%, 07/15/2016 Total Corporate Bonds (Cost $20,195,385) Convertible Bonds: 5.2% Air Freight & Logistics: 1.0% XPO Logistics, Inc. 4.500%, 10/01/2017 Energy Equipment & Services: 0.8% Willbros Group, Inc. 6.500%, 12/15/20122 Food & Staples Retailing: 1.0% Nash Finch Co. 1.631%, 03/15/2035 Hotels, Restaurants & Leisure: 0.6% MGM Resorts International 4.250%, 04/15/2015 Industrial Conglomerates: 0.4% Icahn Enterprises L.P. 4.000%, 08/15/20133 Machinery: 0.6% Navistar International Corp. 3.000%, 10/15/2014 Specialty Retail: 0.8% RadioShack Corp. 2.500%, 08/01/20132 Total Convertible Bonds (Cost $2,518,932) Total Bonds (Cost $22,714,317) The accompanying notes are an integral part of these financial statements. 20 Strategic Investment Fund | Schedule of Investments at September 30, 2012 (Unaudited) Shares Value Short-Term Investments: 0.4% Federated U.S. Treasury Cash Reserve, 0.000%4 $ Total Short-Term Investments (Cost $208,926) Total Investments in Securities: 97.4% (Cost $43,081,574) Other Assets in Excess of Liabilities: 2.6% Total Net Assets: 100.0% $ ADR – American Depositary Receipt 1 Non-income producing security. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At September 30, 2012, the value of these securities amounted to $7,529,129 or 15.5% of net assets. 3 Variable rate security; rate shown is the rate in effect on September 30, 2012. 4 Annualized seven-day yield as of September 30, 2012. The accompanying notes are an integral part of these financial statements. 21 Institutional Equity Fund | Portfolio Managers’ Review Performance Summary The Osterweis Institutional Equity Fund (the “Fund”) launched on July 31, 2012. From inception through September 30, 2012, the Fund generated a total return of 2.60%, compared to 4.89% for the S&P 500 Index. Market Review In the third quarter, equity and other “risk” assets rose both in anticipation of, and in response to, further monetary easing by central banks around the world. After the rally this summer, the stock market was no longer dirt cheap and looked like it could be vulnerable to a near-term selloff if corporate profits showed signs of weakening or if investors lost confidence in the ability of Congress to resolve the upcoming fiscal cliff. Portfolio Review Underperformance during this initial ramp up period is primarily due to the timing of investor inflows to the Fund during a period of rising equity prices. The equity holdings in the Fund kept pace with the market, rising 4.82% compared to 4.89% for the S&P 500 Index during the same period. As the Fund grows in size distortions caused by inflows and outflows should lessen. Outlook & Portfolio Positioning The Fund is focused on attractively valued, misunderstood companies that have the ability to generate strong free cash flow and grow even in a slow growth environment. The defensive security selection should position the Fund well if the market enters a period of increased turbulence in the months ahead. As we look into the future, we believe the U.S. stock market is poised for growth given improved credit conditions for businesses and the consumer, a housing recovery, an improved backdrop for consumer spending, a U.S. manufacturing renaissance, a favorable U.S. energy outlook, and the American innovative and entrepreneurial spirit. The Osterweis Institutional Equity Fund may invest in medium and smaller sized companies, which involve additional risks such as limited liquidity and greater volatility. The Fund may invest in foreign and emerging market securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund may invest in Master Limited Partnerships, which involve risk related to energy prices and demand. From time to time, the Fund may have concentrated positions in one or more sectors subjecting the Fund to sector emphasis risk. 22 Institutional Equity Fund | Fund Overview (Unaudited) Cumulative Total Return Period Ended September 30, 2012 Since Inception (July 31, 2012) Osterweis Institutional Equity Fund 2.60% S&P 500 Index Expense ratio as of 9/30/2012:1.00% The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (866) 236-0050.Investment performance reflects periods during which fee waivers were in effect.In the absence of such waivers, total return would have been reduced. Top Ten Holdings Magellan Midstream Partners L.P. % Johnson & Johnson Viacom, Inc. Diageo Plc Google, Inc. Valeant Pharmaceuticals International, Inc. HealthSouth Corp. Unilever NV Kinder Morgan, Inc. American Water Works Co., Inc. Total % Sector Allocation nHealth Care % nEnergy nInformation Technology nConsumer Staples nFinancials nConsumer Discretionary nUtilities nIndustrials nMaterials nCash* * Cash, cash equivalents and other assets less liabilities. 23 Institutional Equity Fund | Schedule of Investments at September 30, 2012 (Unaudited) Shares Value Common Stocks: 81.5% Aerospace & Defense: 2.4% Spirit AeroSystems Holdings, Inc.1 $ Beverages: 3.3% Diageo Plc – ADR Commercial Banks: 2.4% First Republic Bank Containers & Packaging: 3.1% Crown Holdings, Inc.1 Electronic Equipment, Instruments & Components: 1.7% Avnet, Inc.1 Food Products: 7.5% Cosan Limited Kraft Foods, Inc. Unilever NV – ADR Gas Utilities: 3.1% Questar Corp. Health Care Equipment & Supplies: 5.2% Hologic, Inc.1 Teleflex, Inc. Health Care Providers & Services: 3.2% HealthSouth Corp.1 Insurance: 4.9% Alleghany Corp.1 Symetra Financial Corp. Internet & Catalog Retail: 1.3% Liberty Interactive Corp.1 Internet Software & Services: 3.2% Google, Inc.1 Media: 6.4% Cinemark Holdings, Inc. Viacom, Inc. Multiline Retail: 1.5% Marks & Spencer Group Plc – ADR Office Electronics: 2.7% Xerox Corp. Oil, Gas & Consumable Fuels: 6.0% Kinder Morgan, Inc. Occidental Petroleum Corp. Pharmaceuticals: 11.9% Bayer AG – ADR Johnson & Johnson Novartis AG – ADR Valeant Pharmaceuticals International, Inc.1 Semiconductors & Semiconductor Equipment: 0.8% Atmel Corp.1 Software: 3.1% Compuware Corp.1 Thrifts & Mortgage Finance: 2.0% Nationstar Mortgage Holdings, Inc.1 Trading Companies & Distributors: 2.6% Air Lease Corp.1 Water Utilities: 3.2% American Water Works Co., Inc. Total Common Stocks (Cost $23,977,925) Partnerships & Trusts: 5.8% Oil, Gas & Consumable Fuels: 5.8% Enterprise Products Partners L.P. Magellan Midstream Partners L.P. Total Partnerships & Trusts (Cost $1,653,570) The accompanying notes are an integral part of these financial statements. 24 Institutional Equity Fund | Schedule of Investments at September 30, 2012 (Unaudited) Shares Value Short-Term Investments: 45.0% Federated U.S. Treasury Cash Reserve, 0.000%2 $ Total Short-Term Investments (Cost $13,390,286) Total Investments in Securities: 132.3% (Cost $39,021,781) Liabilities in Excess of Other Assets: (32.3)% ) Total Net Assets: 100.0% $ ADR – American Depositary Receipt 1 Non-income producing security. 2 Annualized seven-day yield as of September 30, 2012. The accompanying notes are an integral part of these financial statements. 25 Osterweis Funds | Statements of Assets and Liabilities at September 30, 2012 (Unaudited) Osterweis Osterweis Osterweis Osterweis Strategic Strategic Institutional Fund Income Fund Investment Fund Equity Fund ASSETS Investments in securities, at value (cost $692,045,422, $2,471,563,396, $43,081,574 and $39,021,781, respectively) (Note 2) $ Cash — — — Receivables: Investment securities sold — Fund shares sold Dividends and interest Prepaid expenses — Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed — Investment advisory fees Administration fees Custody fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ COMPUTATION OF NET ASSET VALUE Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized gain (loss) on investments ) 31 Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 26 Osterweis Funds | Statements of Operations For the Period Ended September 30, 2012 (Unaudited) Osterweis Osterweis Osterweis Osterweis Strategic Strategic Institutional Fund Income Fund Investment Fund Equity Fund* INVESTMENT INCOME Dividends (net of $292,629, $0, $5,460 and $159, respectively, in foreign withholding taxes) $ Interest — Total investment income EXPENSES (Note 3) Investment advisory fees Administration fees Transfer agent fees Fund accounting fees Custody fees Registration fees Reports to shareholders Audit fees Trustee fees Miscellaneous expense Chief Compliance Officer fees Legal fees Insurance expense 20 Total expenses Fees recouped (waived) by the Adviser — — ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY Net realized gain (loss) on investments and foreign currency ) 31 Change in net unrealized appreciation on investments and foreign currency Net realized and unrealized gain on investments and foreign currency Net increase in net assets resulting from operations $ *Commenced operations on July 31, 2012.The information presented is for the period from July 31, 2012 to September 30, 2012. The accompanying notes are an integral part of these financial statements. 27 Osterweis Fund | Statements of Changes in Net Assets Six Months Ended September 30, 2012 Year Ended (Unaudited) March 31, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments and foreign currency ) Change in net unrealized appreciation (depreciation) on investments and foreign currency ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From realized gains — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a)(b) ) ) Total decrease in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended September 30, 2012 Year Ended (Unaudited) March 31, 2012 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net decrease ) $ ) ) $ ) (b) Net of redemption fees of $451 and $22,266, respectively. The accompanying notes are an integral part of these financial statements. 28 Strategic Income Fund | Statements of Changes in Net Assets Six Months Ended September 30, 2012 Year Ended (Unaudited) March 31, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Change in net unrealized appreciation (depreciation) on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain — ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended September 30, 2012 Year Ended (Unaudited) March 31, 2012 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $13,493 and $51,829, respectively. The accompanying notes are an integral part of these financial statements. 29 Strategic Investment Fund | Statements of Changes in Net Assets Six Months Ended September 30, 2012 Year Ended (Unaudited) March 31, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) From net realized gain — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended September 30, 2012 Year Ended (Unaudited) March 31, 2012 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $0 and $224, respectively. The accompanying notes are an integral part of these financial statements. 30 Institutional Equity Fund | Statements of Changes in Net Assets Period Ended September 30, 2012* (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ Net realized gain on investments 31 Change in net unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ Undistributed net investment income $ (a) Summary of capital share transactions is as follows: Period Ended September 30, 2012 (Unaudited) Shares Value Shares sold $ Shares issued in reinvestment of distributions — — Shares redeemed — — Net increase $ * Commenced operations on July 31, 2012. The information presented is for the period from July 31, 2012 to September 30, 2012. The accompanying notes are an integral part of these financial statements. 31 Osterweis Fund | Financial Highlights For a capital share outstanding throughout each period/year Six Months Ended September 30, Year Ended March 31, (Unaudited) Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income^ Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) ) LESS DISTRIBUTIONS: From net investment income — — ) From net realized gain — ) — — ) ) Total distributions — ) Paid-in capital from redemption fees (Note 2) * Net asset value, end of period/year $ Total return %+ )% % % )% )% RATIO/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Ratio of expenses to average net assets %# % RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Ratio of net investment income to average net assets %# % Portfolio turnover rate 10
